DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 2/7/2020. Claims 1-29 are pending and considered below.

35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-12, step 1 analysis, the subject matter of claims 1-12 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-12 are directed to a method.
Claims 1-12 are not directed to a revised step 2A, prong one, judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Claims 1-12 are directed to a method for determining a ratio of the pressure to the temperature for a set of compressors that ran during a flight of an aircraft, and determining if the ratio of the pressure to the temperature exceeds a threshold more than a selected number of times over a range of flights for the aircraft. The claims do not recite a mental process because the claims, under the broadest reasonable interpretation, do not cover an abstract idea which can reasonably be performed in the human mind. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic practice or managing interactions between people. Finally, while the claimed determination may have underlying mathematical computations, the claims do not recite any mathematical relationships, formula or calculation. Therefore, claims 1-12 are not rejected under 35 U.S.C. 101.
Regarding claims 13-23, step 1 analysis, the subject matter of claims 13-23 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 13-23 are directed to a system comprising a computer system and a system manager. Applicant’s specification indicates that the computer system and system manager comprise a processor and memory (paragraphs [0107-0109] (PGPub) and FIG. 8, data processing system-800, processor unit-804, and memory-806).
Claims 13-23 are not directed to a revised step 2A, prong one, judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Claims 13-23 are directed to a system for determining a ratio of the pressure to the temperature for a set of compressors that ran during a flight of an aircraft, and determining if the ratio of the pressure to the temperature exceeds a threshold more than a selected number of times over a range of flights for the aircraft. The claims do not recite a mental process because the claims, under the broadest reasonable interpretation, do not cover an abstract idea which can reasonably be performed in the human mind. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic practice or managing interactions between people. Finally, while the claimed determination may have underlying mathematical computations, the claims do not recite any mathematical relationships, formula or calculation. Therefore, claims 13-23 are not rejected under 35 U.S.C. 101.
Regarding claims 24-29, step 1 analysis, the subject matter of claims 24-29 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 24-29 are directed to a system comprising a computer system and a system manager. Applicant’s specification indicates that the computer system and system manager comprise a processor and memory (paragraphs [0107-0109] and FIG. 8, data processing system-800, processor unit-804, and memory-806).
Claims 24-29 are not directed to a revised step 2A, prong one, judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Claims 24-29 are directed to a system for determining a ratio of the pressure to the temperature for a set of compressors that ran during the last use of a vehicle, and determining if the ratio of the pressure to the temperature exceeds a threshold more than a selected number of times over a range of uses for the vehicle. The claims do not recite a mental process because the claims, under the broadest reasonable interpretation, do not cover an abstract idea which can reasonably be performed in the human mind. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic practice or managing interactions between people. Finally, while the claimed determination may have underlying mathematical computations, the claims do not recite any mathematical relationships, formula or calculation. Therefore, claims 24-29 are not rejected under 35 U.S.C. 101.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-20 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Horabin et al. (WO 2015/124889-A1, hereinafter Horabin) in view of Ho et al. (US-2018/0031290-A1, hereinafter Ho).
Regarding claim 1, Horabin discloses:
determining, by the computer system (p. 4, lines 15-27; and FIG. 2, air-conditioning pack-22, sensors-32, compressor-73, and pack 1(2) controller);
a ratio of the pressure to the temperature (p. 10, line 15 - p. 11, line 3; and FIG. 4, transmit data from air-conditioning pack sensors-102, and compare to reference value-104); 
for the set of compressors that ran during a flight of the aircraft (p. 5, lines 6-18; and FIG. 3, air-conditioning packs-22, cabin temperature control system-24, and cabin-89);
performing, by the computer system, a set of actions when the ratio of the pressure to the temperature for the set of compressors that ran during the flight of the aircraft exceeds a threshold (p. 10, line 15 - p. 11, line 3; p. 13, lines 4-13; and FIG. 4, predict fault-106, and provide indication of predicted fault-108); and
more than a selected number of times over a range of flights for the aircraft (p. 12, line 12 - p. 13, line 3; and p. 13, lines 25-30).
Horabin does not disclose a computer system receiving compressor speed data. However, Ho discloses a method of aircraft vapor cycle refrigeration system filter life estimation, including the following features:
receiving, by a computer system, data for the vapor cycle machine in an aircraft (paragraph [0010] and FIG. 1, aircraft vapor cycle refrigeration system-12, computer system-14, controller-22, compressor-32, compressor discharge temperature sensor (Tcd), compressor discharge pressure sensor (Pcd), and compressor speed sensor-N); and
wherein the data comprises a pressure, a temperature, and a speed for a set of compressors in the vapor cycle machine (paragraphs [0045-0046]).
Ho teaches that the remaining useful life of a filter for an aircraft vapor cycle refrigeration system can be determined based on compressor discharge temperature, compressor discharge pressure, and compressor speed (paragraphs [0045-0046]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the determination of the remaining useful life of a filter for an aircraft vapor cycle refrigeration system based on compressor discharge temperature, compressor discharge pressure, and compressor speed of Ho into the method of predicting a fault in an aircraft air-conditioning pack based on sensor data of Horabin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of considering which compressors are running when considering compressor performance data. 
Regarding claim 2, Horabin further discloses:
in response to the ratio of the pressure to the temperature for the set of compressors that ran during the flight of the aircraft (p. 10, line 15 - p. 11, line 3; and FIG. 4, transmit data from air-conditioning pack sensors-102, and compare to reference value-104); 
exceeds the threshold (p. 10, line 15 - p. 11, line 3; and FIG. 4, predict fault-106, and provide indication of predicted fault-108); and
more than the selected number of times over the range of flights for the aircraft (p. 12, line 12 - p. 13, line 3; and p. 13, lines 25-30).
Horabin does not disclose scheduling maintenance for the vapor cycle machine in the aircraft. However, Ho further discloses:
scheduling, by the computer system, maintenance for the vapor cycle machine in the aircraft (paragraph [0047] and FIG. 3, output indication of the remaining useful life-64).
Ho teaches that monitoring an aircraft vapor cycle refrigeration system enables maintenance personnel and prognostic systems to plan for maintenance of the filter prior to a level of clogging that could result in unplanned inoperability of the system (paragraph [0047]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the early warning for maintenance needs of Ho into the method of predicting a fault in an aircraft air-conditioning pack based on sensor data of Horabin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing unplanned loss of availability of an aircraft.
Regarding claims 3 and 15, Horabin further discloses:
wherein the data is received during at least one of after the flight of the aircraft or during the flight of the aircraft (p. 5, line 19 - p. 6, line 8).
Regarding claims 4 and 16, Horabin does not disclose that the threshold and the selected number of times over the range of flights is based on when a clog has occurred in a filter. However, Ho further discloses:
wherein the threshold and the selected number of times over the range of flights is based on when a clog has occurred in a filter in the vapor cycle machine (paragraph [0041]). 
Ho teaches that a clogged state of a filter corresponds to an operational state in which the filter exhibits an impedance to refrigerant flow that results in an operational discharge pressure of a compressor that is near or exceeds a predefined maximum protective threshold pressure (paragraph [0041]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the determination of a clogged filter in an aircraft vapor cycle refrigeration system based on compressor discharge pressure of Ho into the method of predicting a fault in an aircraft air-conditioning pack based on sensor data of Horabin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of detecting clogged filters which need to be scheduled for maintenance.
Regarding claim 5, Horabin does not disclose comparing conforming vapor cycle machines with unclogged filters with nonconforming vapor cycle machines with clogged filters. However, Ho further discloses:
comparing, by the computer system, conforming vapor cycle machines with unclogged filters with nonconforming vapor cycle machines with clogged filters to determine the ratio of the pressure to the temperature that indicates when a clogged filter is present in the vapor cycle machine (paragraphs [0045-0046] and FIG. 3, measure operational parameters-54, transmit measured operational parameters to computer system-56, generate first predicted compressor discharge pressure using first ROM corresponding to unclogged filter state-58, generate second predicted compressor discharge pressure using second ROM corresponding to clogged filter state-60, and determine remaining useful life of filter-62).
Ho teaches that the remaining useful life (RUL) of a filter for an aircraft vapor cycle refrigeration system can be determined with a reduced order model (ROM) module which compares compressor discharge pressure for unclogged and clogged filters (paragraph [0046]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the determination of a clogged filter in an aircraft vapor cycle refrigeration system based on a comparison of compressor discharge pressure for unclogged and clogged filters of Ho into the method of predicting a fault in an aircraft air-conditioning pack based on sensor data of Horabin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of detecting clogged filters which need to be scheduled for maintenance.
Regarding claims 6 and 18, Horabin does not disclose that the pressure is a discharge pressure downstream from the set of compressors and the temperature is a liquid temperature for a refrigerant fluid downstream from the set of compressors. However, Ho further discloses:
wherein the pressure is a discharge pressure downstream from the set of compressors and the temperature is a liquid temperature for a refrigerant fluid downstream from the set of compressors (paragraphs [0010-0015] and FIG. 1, aircraft vapor cycle refrigeration system-12, compressor-32, compressor discharge temperature sensor (Tcd), and compressor discharge pressure sensor (Pcd)).
Ho teaches that the remaining useful life of a filter for an aircraft vapor cycle refrigeration system can be determined based on compressor discharge temperature, compressor discharge pressure, and compressor speed (paragraphs [0045-0046]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the determination of the remaining useful life of a filter for an aircraft vapor cycle refrigeration system based on compressor discharge temperature, compressor discharge pressure, and compressor speed of Ho into the method of predicting a fault in an aircraft air-conditioning pack based on sensor data of Horabin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of considering which compressors are running when considering compressor performance data. 

Regarding claims 7, 19 and 28, Horabin does not disclose scheduling maintenance for the vapor cycle machine in the aircraft. However, Ho further discloses:
wherein the set of actions comprises at least one of generating an alert, sending a message, or scheduling maintenance (paragraph [0047] and FIG. 3, output indication of the remaining useful life-64).
Ho teaches that monitoring an aircraft vapor cycle refrigeration system enables maintenance personnel and prognostic systems to plan for maintenance of the filter prior to a level of clogging that could result in unplanned inoperability of the system (paragraph [0047]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the early warning for maintenance needs of Ho into the method of predicting a fault in an aircraft air-conditioning pack based on sensor data of Horabin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing unplanned loss of availability of an aircraft.
Regarding claims 8 and 20, Horabin further discloses:
wherein the data (p. 10, line 15 - p. 11, line 3); and
is airplane condition monitoring system data (p. 5, lines 6-18; and FIG. 3, air-conditioning packs-22, cabin temperature control system-24, and cabin-89).
Regarding claim 12, Horabin further discloses:
wherein the computer system is located in at least one of the aircraft or a ground location (p. 2, line 29 - p. 4, line 14; and FIG. 1, aircraft-8, controllers-34,60, wireless communication link-35, memory-36, processor-38, and ground system-62).




Regarding claim 13, Horabin further discloses:
a computer system (p. 4, lines 15-27; and FIG. 2, air-conditioning pack-22, sensors-32, compressor-73, and pack 1(2) controller);
a system manager in the computer system, wherein the system manager operates to: (p. 4, lines 15-27; and FIG. 2, air-conditioning pack-22, sensors-32, compressor-73, and pack 1(2) controller);
determine a ratio of the pressure to the temperature (p. 10, line 15 - p. 11, line 3; and FIG. 4, transmit data from air-conditioning pack sensors-102, and compare to reference value-104); 
for the set of compressors that ran during a flight of the aircraft (p. 5, lines 6-18; and FIG. 3, air-conditioning packs-22, cabin temperature control system-24, and cabin-89);
perform a set of actions when the ratio of the pressure to the temperature for the set of compressors that ran during the flight of the aircraft exceeds a threshold (p. 10, line 15 - p. 11, line 3; p. 13, lines 4-13; and FIG. 4, predict fault-106, and provide indication of predicted fault-108); and
more than a selected number of times over a range of flights for the aircraft (p. 12, line 12 - p. 13, line 3; and p. 13, lines 25-30).
Horabin does not disclose a computer system receiving compressor speed data. However, Ho further discloses:
receive data for the vapor cycle machine in an aircraft (paragraph [0010] and FIG. 1, aircraft vapor cycle refrigeration system-12, computer system-14, controller-22, compressor-32, compressor discharge temperature sensor (Tcd), compressor discharge pressure sensor (Pcd), and compressor speed sensor-N); and
wherein the data comprises a pressure, a temperature, and a speed for a set of compressors in the vapor cycle machine (paragraphs [0045-0046]).
Ho teaches that the remaining useful life of a filter for an aircraft vapor cycle refrigeration system can be determined based on compressor discharge temperature, compressor discharge pressure, and compressor speed (paragraphs [0045-0046]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the determination of the remaining useful life of a filter for an aircraft vapor cycle refrigeration system based on compressor discharge temperature, compressor discharge pressure, and compressor speed of Ho into the method of predicting a fault in an aircraft air-conditioning pack based on sensor data of Horabin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of considering which compressors are running when considering compressor performance data. 
Regarding claim 14, Horabin further discloses:
in response the ratio of the pressure to the temperature for the set of compressors that ran during the flight of the aircraft (p. 10, line 15 - p. 11, line 3; and FIG. 4, transmit data from air-conditioning pack sensors-102, and compare to reference value-104); 
exceeds the threshold (p. 10, line 15 - p. 11, line 3; and FIG. 4, predict fault-106, and provide indication of predicted fault-108); and
more than the selected number of times over the range of flights for the aircraft (p. 12, line 12 - p. 13, line 3; and p. 13, lines 25-30).
Horabin does not disclose scheduling maintenance for the vapor cycle machine in the aircraft. However, Ho further discloses:
schedule maintenance for the vapor cycle machine in the aircraft (paragraph [0047] and FIG. 3, output indication of the remaining useful life-64).
Ho teaches that monitoring an aircraft vapor cycle refrigeration system enables maintenance personnel and prognostic systems to plan for maintenance of the filter prior to a level of clogging that could result in unplanned inoperability of the system (paragraph [0047]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the early warning for maintenance needs of Ho into the method of predicting a fault in an aircraft air-conditioning pack based on sensor data of Horabin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing unplanned loss of availability of an aircraft.
Regarding claim 17, Horabin does not disclose comparing conforming vapor cycle machines with unclogged filters with nonconforming vapor cycle machines with clogged filters. However, Ho further discloses:
wherein the system manager operates to: compare conforming vapor cycle machines with unclogged filters with nonconforming vapor cycle machines with clogged filters to determine the ratio of the pressure to the temperature that indicates when a clogged filter is present in the vapor cycle machine (paragraphs [0045-0046] and FIG. 3, measure operational parameters-54, transmit measured operational parameters to computer system-56, generate first predicted compressor discharge pressure using first ROM corresponding to unclogged filter state-58, generate second predicted compressor discharge pressure using second ROM corresponding to clogged filter state-60, and determine remaining useful life of filter-62).
Ho teaches that the remaining useful life (RUL) of a filter for an aircraft vapor cycle refrigeration system can be determined with a reduced order model (ROM) module which compares compressor discharge pressure for unclogged and clogged filters (paragraph [0046]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the determination of a clogged filter in an aircraft vapor cycle refrigeration system based on a comparison of compressor discharge pressure for unclogged and clogged filters of Ho into the method of predicting a fault in an aircraft air-conditioning pack based on sensor data of Horabin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of detecting clogged filters which need to be scheduled for maintenance.
Regarding claim 24, Horabin further discloses:
a computer system (p. 4, lines 15-27; and FIG. 2, air-conditioning pack-22, sensors-32, compressor-73, and pack 1(2) controller);
a system manager in the computer system, wherein the system manager operates to: (p. 4, lines 15-27; and FIG. 2, air-conditioning pack-22, sensors-32, compressor-73, and pack 1(2) controller);
determine a ratio of the pressure to the temperature (p. 10, line 15 - p. 11, line 3; and FIG. 4, transmit data from air-conditioning pack sensors-102, and compare to reference value-104); 
for the set of compressors that ran during the last use of the vehicle (p. 5, lines 6-18; and FIG. 3, air-conditioning packs-22, cabin temperature control system-24, and cabin-89);
perform a set of actions when the ratio of the pressure to the temperature for the set of compressors that ran during the last use of the vehicle that exceeds a threshold (p. 10, line 15 - p. 11, line 3; p. 13, lines 4-13; and FIG. 4, predict fault-106, and provide indication of predicted fault-108); and
more than a selected number of times over a range of uses for the vehicle (p. 12, line 12 - p. 13, line 3; and p. 13, lines 25-30).
Horabin does not disclose a computer system receiving compressor speed data. However, Ho further discloses:
receive data for a vapor cycle machine (paragraph [0010] and FIG. 1, aircraft vapor cycle refrigeration system-12, computer system-14, controller-22, compressor-32, compressor discharge temperature sensor (Tcd), compressor discharge pressure sensor (Pcd), and compressor speed sensor-N); 
including a pressure, a temperature, and a speed for a set of compressors in the vapor cycle machine in a vehicle (paragraphs [0045-0046]); and
determine which of the set of compressors ran during a last use of the vehicle (paragraph [0037] and FIG. 1, vapor cycle refrigeration system-12, computer system-14, data acquisition system-18, controller-22, compressor speed sensor-N, and compressor current sensor-I).
Ho teaches that the remaining useful life of a filter for an aircraft vapor cycle refrigeration system can be determined based on compressor discharge temperature, compressor discharge pressure, and compressor speed (paragraphs [0045-0046]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the determination of the remaining useful life of a filter for an aircraft vapor cycle refrigeration system based on compressor discharge temperature, compressor discharge pressure, and compressor speed of Ho into the method of predicting a fault in an aircraft air-conditioning pack based on sensor data of Horabin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of considering which compressors are running when considering compressor performance data. 
Regarding claim 25, Horabin further discloses:
when the ratio of the pressure to the temperature for the set of compressors that ran during the last use of the vehicle (p. 10, line 15 - p. 11, line 3; and FIG. 4, transmit data from air-conditioning pack sensors-102, and compare to reference value-104); 
exceeds the threshold (p. 10, line 15 - p. 11, line 3; and FIG. 4, predict fault-106, and provide indication of predicted fault-108); and
more than the selected number of times over the range of uses of the vehicle (p. 12, line 12 - p. 13, line 3; and p. 13, lines 25-30).
Horabin does not disclose scheduling maintenance for the vapor cycle machine in the aircraft. However, Ho further discloses:
schedule maintenance for the vapor cycle machine in the vehicle (paragraph [0047] and FIG. 3, output indication of the remaining useful life-64).
Ho teaches that monitoring an aircraft vapor cycle refrigeration system enables maintenance personnel and prognostic systems to plan for maintenance of the filter prior to a level of clogging that could result in unplanned inoperability of the system (paragraph [0047]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the early warning for maintenance needs of Ho into the method of predicting a fault in an aircraft air-conditioning pack based on sensor data of Horabin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing unplanned loss of availability of an aircraft.
Regarding claim 26, Horabin further discloses:
wherein the data is received during at least one of after the last use of the vehicle or during the last use of the vehicle (p. 5, line 19 - p. 6, line 8).
Regarding claim 27, Horabin does not disclose that the threshold and the selected number of times over the range of flights is based on when a clog has occurred in a filter. However, Ho further discloses:
wherein the threshold and the selected number of times over the range of uses is based on when a clog has occurred in a filter in the vapor cycle machine (paragraph [0041]). 
Ho teaches that a clogged state of a filter corresponds to an operational state in which the filter exhibits an impedance to refrigerant flow that results in an operational discharge pressure of a compressor that is near or exceeds a predefined maximum protective threshold pressure (paragraph [0041]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the determination of a clogged filter in an aircraft vapor cycle refrigeration system based on compressor discharge pressure of Ho into the method of predicting a fault in an aircraft air-conditioning pack based on sensor data of Horabin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of detecting clogged filters which need to be scheduled for maintenance.
Regarding claim 29, Horabin further discloses:
wherein the vehicle is selected from a group comprising an aircraft, a surface ship, a cargo ship, a submarine, a tank, a personnel carrier, a train, a spacecraft, and a bus (p. 5, lines 6-18; and FIG. 3, air-conditioning packs-22, cabin temperature control system-24, and cabin-89).

Allowable Subject Matter
Claims 9-11 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667